Name: 2007/261/EC: Council Decision of 16 April 2007 appointing four Czech members and four Czech alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-12-31; 2007-04-28

 28.4.2007 EN Official Journal of the European Union L 111/73 COUNCIL DECISION of 16 April 2007 appointing four Czech members and four Czech alternate members to the Committee of the Regions (2007/261/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Czech Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members seats on the Committee of the Regions have become vacant following the expiry of the mandates of Mr Petr GANDALOVIÃ , Mr Jaroslav HANÃ K, Ms Helena LANGÃ Ã DLOVÃ  and Mr TomÃ ¡Ã ¡ Ã LEHLA. Four alternate members seats on the Committee of the Regions have become vacant following the expiry of the mandates of Ms KvÃ ta HALANOVÃ , Mr LuboÃ ¡ PRÃ ®Ã A, Mr Martin TESAÃ Ã K and Mr JiÃ Ã ­ BYTEL, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Jan KUBATA, Mayor of the City of Ã stÃ ­ n. Labem, in place of Mr Petr GANDALOVIÃ ,  Mr Juraj THOMA, Mayor of the City of Ã eskÃ © Budjovice, in place of Mr Jaroslav HANÃ K,  Ms Helena LANGÃ Ã DLOVÃ , Vice-Mayor of the Municipality of Ã ernoÃ ¡ice, StÃ edoÃ eskÃ ½ kraj, in place of Ms Helena LANGÃ Ã DLOVÃ , Mayor of the Municipality of Ã ernoÃ ¡ice, StÃ edoÃ eskÃ ½ kraj, and  Mr JiÃ Ã ­ BYTEL, in place of Mr TomÃ ¡Ã ¡ Ã LEHLA; and (b) as alternate members:  Mr TomÃ ¡Ã ¡ Ã LEHLA, in place of Mr JiÃ Ã ­ BYTEL,  Ms Jana Ã ERMÃ KOVÃ , Vice-Mayor of the Municipality of ProboÃ ¡tov, in place of Ms KvÃ ta HALANOVÃ ,  Ms Ivana STRÃ SKÃ , Vice-Mayor of the City of Milevsko, in place of Mr LuboÃ ¡ PRÃ ®Ã A, and  Ms Sylva KOVÃ Ã IKOVÃ , Mayor of the City of BÃ ­lovec, in place of Mr Martin TESAÃ Ã K. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 16 April 2007. For the Council The President H. SEEHOFER (1) OJ L 56, 25.2.2006, p. 75.